DETAILED ACTION
In application filed on 10/29/2019, Claims 1-10 and 20-29 are pending. Claims 1-10 and 20-29 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 10, filed on 03/08/2022, with respect to the objections of the specification and Claim 10 have been fully considered and are persuasive. The objections are hereby withdrawn. 
Applicant’s arguments, see Page 11, filed on 03/08/2022, with respect to the 35 U.S.C. §112(b) rejections on Claims 1-5 have been fully considered and are persuasive. The rejections are hereby withdrawn. 
Applicant’s arguments, see Page 12, filed on 03/08/2022, with respect to the 35 U.S.C. §103 rejections on Claims 1-4 and 6-9 have been fully considered and are persuasive. The rejections are hereby withdrawn. 
Applicant argues: 
[…Delapierre further fails to teach or suggest the mixing of a liquid one droplet and a liquid two droplet on an electrode path in the manner claimed, namely:
a first reservoir that dispenses a liquid one droplet containing a particular type of biomolecules to be extracted onto an electrode path via electrowetting forces, wherein the first reservoir comprises a series of electrodes that are configured to form the liquid one droplet via activating and deactivating particular ones of the series of electrodes in a particular sequence;
a second reservoir that dispenses a liquid two droplet containing an extractant fluid onto the electrode path via electrowetting forces, wherein the second reservoir comprises a series of electrodes that are configured to form the liquid two droplet via activating and deactivating particular ones of the series of electrodes in a particular sequence; [and] 
a mixing and extraction section that receives the liquid one droplet and the liquid two droplet on the electrode path and mixes the liquid one droplet and the liquid two droplet together on the electrode path in a first predetermined manner to extract the particular type of biomolecules into the liquid two droplet by activating electrodes contained within the electrode path in the first predetermined manner…],
Applicant’s arguments with respect to independent Claim 1 has been considered and are persuasive.
Therefore, the rejection of Claims 2-4 and 6-9 are withdrawn by virtue of dependency on independent Claim 1.
Applicant’s arguments, see Page 15, filed on 03/08/2022, with respect to the 35 U.S.C. §103 rejections on Claims 5, 10, 20 and 21-29 have been fully considered and are persuasive. The rejections are hereby withdrawn. 

Reasons for Allowance
Claims 1-10 and 20-29 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-10 and 20-29 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1, 20 and 25 limitations. 
The closest prior art, Delapierre et al. (US20080185339A1) teaches a system for extracting biomolecules comprising:
an electrowetting on dielectric (EWOD) device configured to perform liquid-to-liquid extraction (LLE) of a biomolecule (Para 0045, EWOD on the surface of a microfluidic system; Para 0117), the EWOD device comprising:
a separation section (Annotated Fig. 2) that separates the liquid two droplet having the particular type of biomolecules therein from the liquid one droplet to complete at least one cycle of LLE by driving the liquid two droplet and the liquid one droplet apart onto separate electrodes of the electrode path by activating the electrodes in a second particular manner (Para 0010, 0018-0024).

    PNG
    media_image1.png
    540
    947
    media_image1.png
    Greyscale

Delapierre, Annotated Fig. 2

However, Delapierre et al. (US20080185339A1) does not teach or fairly suggests the combination and steps of the limitation:
a first reservoir that dispenses a liquid one droplet containing a particular type of biomolecules to be extracted onto an electrode path via electrowetting forces, wherein the first reservoir comprises a series of electrodes that are configured to form the liquid one droplet via activating and deactivating particular ones of the series of electrodes in a particular sequence;
a second reservoir that dispenses a liquid two droplet containing an extractant fluid onto the electrode path via electrowetting forces, wherein the second reservoir comprises a series of electrodes that are configured to form the liquid two droplet via activating and deactivating particular ones of the series of electrodes in a particular sequence. 
a mixing and extraction section that receives the liquid one droplet and the liquid two droplet on the electrode path and mixes the liquid one droplet and the liquid two droplet together on the electrode path in a first predetermined manner to extract the 
Further, regarding Claim 20, the closest prior art, Delapierre et al. (US20080185339A1) teaches a system for extracting biomolecules comprising:
a separation section (Annotated Fig. 2) that separates the liquid two droplet having the particular type of biomolecules therein from the liquid one droplet to complete at least one cycle of LLE by driving the liquid two droplet and the liquid one droplet apart onto separate electrodes of the electrode path by activating the electrodes in a second particular manner (Para 0010, 0018-0024).
However, Delapierre et al. (US20080185339A1) does not teach or fairly suggests the combination and steps of the limitation:
a printed circuit board (PCB); and
an electrowetting on dielectric (EWOD) device mounted on a surface of the PCB
and electrically coupled to the PCB, the EWOD device being configured to perform liquid-to-liquid extraction (LLE) of a biomolecule, the EWOD device comprising:
a first reservoir that dispenses a liquid one droplet containing a particular type of biomolecules to be extracted onto an electrode path via electrowetting forces, wherein the first reservoir comprises a series of electrodes that are configured to form the liquid one droplet via activating and deactivating particular ones of the series of electrodes in a particular sequence;

a mixing and extraction section that receives the liquid one droplet and the liquid two droplet on the electrode path and mixes the liquid one droplet and the liquid two droplet together on the electrode path in a first predetermined manner to extract the particular type of biomolecules into the liquid two droplet by activating electrodes contained within the electrode path in the first predetermined manner;
a concentration measurement system that analyzes the liquid two droplet after separation from the liquid one droplet and generates a concentration measurement signal indicative of a concentration of the particular type of biomolecules contained in the separated liquid two droplet.
Lastly, regarding Claim 25, the closest prior art, Delapierre et al. (US20080185339A1) teaches a method for extracting biomolecules comprising:
separating the liquid two droplet having the particular type of biomolecules (Annotated Fig. 2) therein from the liquid one droplet to complete at least one cycle of LLE by driving the liquid two droplet and the liquid one droplet apart onto separate electrodes of the electrode path by activating the electrodes in a second particular manner (Para 0010, 0018-0024).
However, Delapierre et al. (US20080185339A1) does not teach or fairly suggests the combination and steps of the limitation:
a method for extracting biomolecules comprising:
providing an electrowetting on dielectric (EWOD) device having a first reservoir holding a liquid one droplet containing a particular type of biomolecules to be extracted and a second reservoir holding an extractant fluid, wherein the first and second reservoirs respectively comprise a series of electrodes that are configured to form a droplet via electrowetting forces by activating and deactivating particular ones of the series of electrodes in a particular sequence; 
dispensing a liquid one droplet containing the particular type of biomolecules to be extracted onto an electrode path of the EWOD device via the electrowetting forces; 
dispensing a liquid two droplet containing the extractant fluid onto the electrode path of the EWOD device via the electrowetting forces; 
mixing the liquid one droplet and the liquid two droplet together on the electrode path in a first predetermined manner to extract the particular type of biomolecules into the liquid two droplet by activating electrodes contained within the electrode path in the first predetermined manner; and
Therefore Claims 1-10 and 20-29 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1, 10 and 25. 

The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797